Fae mw

Case 1:20-cv-40041-DPW Document 66 Filed 11/13/20 Page 1of1

Gnited States District Court
DISTRICT OF MASSACHUSETTS

Cedrone, LLC d/b/a Shawsheen Firearms,

Gun Owners of America, Inc.,
Plaintiffs

Charles Duane Baker, Jr., in his Capacity as
Governor of the Commonwealth of Massachusetts,

; Defendant

: .
Newer Nee Nee ee ee” See” Stee? ee” eee” eee”
’

NOTICE OF CHANGE OF ADDRESS

Please take notice that my address has changed to 77 Merriam Ave., Leominster, MA

01453.

Respectfully submitted,
The ain

/ Trvrew J. Coyt é, Esq. BBO # 671193
“ Law Office drew J. Couture
77 Merriani Avenue

Leominster, MA 01453
Tel: (978) 502-0221

m~m ~—_
of SB =
BP? = OO
Ag co mo
Jaa = in
oan —
AD w
9© a
71 oy
sg 2 9
a5 Sa
Civil Action No.: 1: 20-CV-40041 -DBPWTi

Gail
